UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7209


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KUNTA KENTA REDD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:08-cr-00043-D-1)


Submitted:   November 12, 2015             Decided:   December 23, 2015


Before WILKINSON and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kunta Kenta Redd, Appellant Pro Se.     Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kunta Kenta Redd appeals from the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion to reduce his

sentence.     A district court’s decision on whether to reduce a

sentence under § 3582(c)(2) is reviewed for abuse of discretion,

while its conclusion on the scope of its legal authority under

that provision is reviewed de novo.                   United States v. Munn,

595 F.3d 183, 186 (4th Cir. 2010).

      Our review of the record reveals that the district court

did   not    abuse     its   discretion       in   denying     Redd’s      motion.

See United    States    v.   Smalls,    720    F.3d    193   (4th   Cir.    2013).

Accordingly,    we   affirm    the     district    court’s    order.        United

States v. Redd, No. 7:08-cr-00043-D-1 (E.D.N.C. Aug. 8, 2014).

We deny Redd’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        2